Title: From George Washington to Thomas Law, 24 October 1798
From: Washington, George
To: Law, Thomas



Dear Sir,
Mount Vernon 24th Octr 1798.

Your letter of the 17th instant was handed to me by Mr Lear, and I should have sent you the enclosed check on the Bank of Alexandria for two hundred and fifty dollars sooner, had we not

expected you at this place on friday or Saturday last, according to promise—and been looking for you every day since.
All I ask is, that you would have me secured in the loan of this sum, for the purpose of erecting a Hotel for Mr Tunnicliff, in the same manner you do the $750 lent on your own A/c.
The family here unite in love and best wishes for Mrs Law, Eliza and yourself; and I am, with great esteem & regard—Dear Sir Your Most Obedt Hble Servt

Go: Washington

